Citation Nr: 9905036	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
plantar warts on both feet.  

2. Entitlement to service connection for arthritis of the 
hands, knees, and right shoulder.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Air 
Force from September 1975 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for plantar warts on 
both feet, with a noncompensable evaluation, and denied 
service connection for arthritis of the hands, knees, and 
right shoulder.  By rating decision dated in February 1997, 
the RO increased the evaluation for plantar warts to 10 
percent, under diagnostic code 7899-7813.  

The issue of service connection for arthritis of the hands, 
knees, and right shoulder will be discussed in the remand 
portion of this decision.  


FINDING OF FACT

The veteran's plantar warts are manifested by extensive 
lesions, which are painful on walking and bleed when self-
treated, and are not susceptible to treatment.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected plantar warts have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7813 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records, dated in January 1994 
indicated a long history of plantar warts on both feet, which 
the veteran pared down himself.  Plantar warts were noted 
again in September 1994, and on a periodic examination in 
February 1995 a history of plantar warts for three years was 
indicated.  

In January 1996, the veteran filed an initial claim for VA 
benefits for service connection for memory loss, tendon 
knots, arthritis in the hands and knees, hearing loss, 
herniated disk in the lower back, plantar warts, and an eye 
condition.  

In his notice of disagreement, received in August 1996, the 
veteran stated that the plantar warts caused extreme 
discomfort, which affected his job performance.  He indicated 
that the condition had worsened and noted that he had sought 
treatment with Dr. J.J. for his plantar wart condition.  

A VA examination was conducted in October 1996.  A history of 
treatment during service for plantar warts beginning in 1991 
was noted.  .  The warts were shaved, had liquid nitrogen 
treatment, and, following discharge, an injection, but the 
condition recurred.  The veteran complained of moderate 
soreness over lesions on the plantar surface of both feet.  
The right foot had one lesion over the ball of the foot and 
one on the heel.  The left foot had a lesion over the ball of 
the foot.  The warty lesions were measured as 1/2-to-1 
centimeter in diameter.  A diagnosis of three plantar warts 
was indicated.  

In his VA Form 9, substantive appeal, received in January 
1998, the veteran stated that the plantar warts were growing 
deeper into both feet, were covering a larger area of his 
feet, and additional warts were appearing.  He indicated that 
he had to cut the warts out approximately once a week to 
relieve pain, but this self-treatment caused additional pain 
and discomfort.  

A second VA examination was conducted in February 1998.  The 
examiner indicated a history of constant plantar warts.  At 
the examination, four lesions were noted on the left foot and 
three lesions on the right foot.  The veteran indicated that 
he was self-treating the condition with paring, but that the 
warts were very painful.  On physical examination, seven 
lesions, which were between 0.6 and 0.9 centimeters, were 
painful on walking, and bled after paring, were noted.  
No ulceration, exfoliation or crusting was noted.  The 
examiner indicated that paring gave only two weeks of relief.  
He further stated that the veteran's condition might be 
incurable, as multiple therapies had been attempted in the 
past.  

A third VA examination was conducted in March 1998.  The 
veteran provided a history of plantar warts for six or seven 
years, with some treatment, which had been ineffective.  On 
examination, a 5-millimeter plantar wart on the underside of 
the right heel was noted, as were four small warts underneath 
the head of the fourth metatarsal with small callous 
formation on the left.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998). 

Service-connected disabilities of the skin are rated using 38 
C.F.R. § 4.118, and most conditions of the skin, not 
involving scars, are rated using diagnostic code 7806.  
Although plantar warts are not specifically listed, the Board 
finds that the functions affected, localization, and 
symptomatology are closely analogous.  A condition with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area is entitled to a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted for a 
condition with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

In the instant case, the VA examinations in February and 
March 1998 found between five and seven lesions on the 
veteran's feet.  Both examiners noted that treatment had been 
attempted, but had been ineffective in controlling the 
veteran's condition.  The VA examiners in February 1998 noted 
pain on walking and bleeding after self-treatment.  The 
examiner further noted that the self-treatment gave only two 
weeks of relief from the condition.  The VA examiner in 
October 1996 noted only three lesions, but moderate soreness 
over those lesions.  The Board finds that the veteran's 
condition most closely approximates the criteria for a 30 
percent evaluation under the Schedule.  The veteran exhibits 
extensive lesions with pain on walking.  His condition may be 
incurable and has not been susceptible to treatment.  There 
is no evidence of ulceration, exfoliation or crusting, or of 
systemic or nervous manifestations, which would warrant a 50 
percent evaluation under the schedule.  

The Board notes that analogous ratings for disabilities of 
the foot under diagnostic codes 5276 through 5284 were 
considered.  On the assumption that a rating by analogy under 
these codes would be appropriate, the only diagnostic code 
among these that permits a rating of 50 percent is the code 
for pes planus.  Although the veteran's condition is 
manifested by pain on walking and moderate soreness, and 
extreme tenderness is one of the criteria for a 50 percent 
evaluation under Diagnostic Code 5276, meeting only one 
criteria of the higher rating does not impel a finding of 
that higher rating.  38 C.F.R. § 4.7 (1998).  The remainder 
of the criteria for a 50 percent evaluation, marked 
pronation, marked inward displacement and severe spasm, are 
not exhibited in the instant case.  However, the veteran does 
exhibit pain on manipulation and use, and callosities - the 
criteria for a 30 percent evaluation.  



ORDER

Entitlement to an evaluation of 30 percent for plantar warts 
of the feet is granted.


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (1998).  

In May 1996, the RO denied service connection for, inter 
alia, arthritis of the hands, knees and right shoulder.  In 
August 1996, the veteran filed a timely notice of 
disagreement to the May 1996 rating decision.  In February 
1997, the RO again denied service connection for arthritis of 
the hands, knees and right shoulder after consideration of 
the findings of an October 1996 VA examination.  In 
November 1997, the RO issued a statement of the case on the 
claim of entitlement to service connection for arthritis of 
the hands, knees, and right shoulder.  In January 1998, the 
veteran filed a VA Form 9, substantive appeal to the November 
1997 statement of the case, indicating objections concerning 
evaluation of plantar warts of both feet only.  

As the veteran does not appear to have filed an adequate  
substantive appeal to the November 1997 statement of the case 
regarding the issue of entitlement to service connection for 
arthritis of the hands, knees, and right shoulder, that issue 
does not seem to be before the Board at this time.  YT v. 
Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 
(1993).  

The veteran should be afforded the opportunity to present 
evidence and argument whether he has filed a valid 
substantive appeal with regard to this issue.  See Marsh v. 
West, 11 Vet. App. 468 (1998).

Accordingly, the case is remanded for the following action:

1. The veteran should be afforded a 
reasonable period to submit evidence and 
argument on whether a timely and  
adequate substantive appeal has been 
submitted on the issue of service 
connection for arthritis of the hands, 
knees, and right shoulder.  Thereafter, 
the RO should make a formal adjudication 
on the matter of whether a timely 
substantive appeal has been submitted on 
the issue of service connection for 
arthritis of the hands, knees, and right 
shoulder.

2. If it is determined by the RO that a 
timely and adequate substantive appeal 
has not been submitted, the veteran 
should be informed of the right to file a 
notice of disagreement with that 
determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.  

If it is determined that timely substantive appeal was 
received, the case should be returned to the Board, if 
otherwise in order.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

